GARDEN, JUDGE:
The facts of this claim were stipulated by the parties as follows:
“1. That on or about the-day of August, 1973, the claimant was the owner of a certain house and lot located in the Village of Kenna, Jackson County, West Virginia; that on said date there was a water well located on said property which provided a good and sufficient amount of water for the tenants living in said property.
2. Respondent further says that on or about the-day of August, 1973, employees of the respondent, acting under terms of an agreement of lease dated August 26, 1973, blasted sandstone rock and other rock from a quarry on said property and that as a proximate result of said blasting, said well on the property caved in and was completely destroyed; that it was impossible to repair said well and that the claimant was compelled to have another well drilled which cost claimant the amount of $221.98 and respondent further says that said amount of money was reasonable and just.
3. Respondent further says that the claimant was free from any fault or negligence in the premises.”
It appearing from the foregoing stipulation that the claimant was damaged in the amount of $221.98 as the result of respondent’s blasting activities, it is the opinion of this Court that an award should be made to the claimant.
Award of $221.98.